Platt, J.,
delivered the opinion of, the'court. Levying a jfine,at common law,’arid as regulated by sffitute,,-is--a judgment of the court upon;' theagreement of the parties, which not only transfers the right of the, vendor, and all claiming under him, but also extinguishes the 1‘ights-of ail others who omit to make their claim in due season. (Cruise's Dig. tit. Fine.)
. Lord Coke, likens it,to a sale of personal property in market overt, which is not only good and valid between the Contracting parties, but is, also, binding on all strangers who have' any right to the things sold. (2 Inst. 713.) At common Jaw, all persons were concluded, unless they made claim during the process of levying the fine. (Bract. 436. A. & B. 5 Cruise’s Dig, 121.) But in the reign of Edward I., the. law was altered so as to allow a year and a day to all persons to claim,, in order to .avoid a fine. Our .statute allows, five years to claim,against’ a fine ; and expressly affirms the common law, in declaring that a fine leviepursuant to the forms regulated by the statute, “ shall be a final end, and conclude, as wellprivi.es, as strangers to the sameexcepting persons under disabilities, &c. It operates, not. merely as a shield to a person in. ¡possession under á ^doubtful title,, but as an absolute conveyance, or investment of title, per se, after five years’ acquiescence.
This fine must, therefore, be conclusiva against the defends-ant, for although he entered within, five years, yet he has .shown no title i-n himself; .and'the plaintiff is entitled to judgment. " r - •
Judgment for the plaintiff,